Exhibit EMPLOYMENT AGREEMENT (this “Agreement”) dated as of 16 April 2008, between DOUBLE HULL TANKERS, INC., a corporation incorporated under the laws of the Republic of the Marshall Islands (“Employer”), and OLE JACOB DIESEN, an individual (“Executive”). WHEREAS Employer desires to employ Executive as its Chief Executive Officer; and WHEREAS Executive is willing to serve in the employ of Employer for the period and upon the other terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth herein, the parties hereto agree as follows: ARTICLEI Employment SECTION 1.01.Effectiveness.This Agreement shall become effective on and from 16 April 2008. SECTION 1.02.Term.The term of Executive’s employment under this Agreement (the “Term”) shall commence on 16 April 2008 (the “Commencement Date”), and, unless earlier terminated pursuant to the provisions of Article III, shall continue for an indefinite term unless and until terminated by either party giving to the other not less than six months’ prior written notice. SECTION 1.03.Position.During the Term, Employer shall employ Executive, and Executive shall serve, as Chief Executive Officer, reporting to the Board of Directors of Employer (the “Board”).Executive shall have the duties, responsibilities and authority as are typical for such position at companies of comparable size to Employer and within Employer’s industry, including general executive authority over Employer’s affairs arising in the ordinary course of business, and shall perform the other services and duties as determined from time to time by the Board. SECTION 1.04.Time and Effort.Executive shall serve Employer faithfully, loyally, honestly and to the best of Executive’s ability.Executive shall perform all duties required of him as Chief Executive Officer.During the Term, Executive shall not, directly or indirectly, engage in any employment or other activity that, in the sole discretion of the Board, is competitive with or adverse to the business, practice or affairs of Employer or any of its affiliates, whether or not such activity is pursued for profit or other advantage, or that would conflict or interfere with the rendition of Executive’s services or duties, provided that Executive may serve on civic or charitable boards or committees and serve as a non-employee member of a board of directors of a corporation as to which the Board has given its consent.Executive shall resign from or terminate all positions, relationships and activities that would be inconsistent with the foregoing. SECTION 1.05.Location and Travel.During the Term, Executive shall be physically present at Employer’s offices in St. Helier, Jersey, Channel Islands when discussing, deliberating over or making any material decision regarding or affecting Employer or its business or affairs (whether or not such activity includes or involves the Board), as determined by the Board in its discretion.Executive acknowledges and agrees that his duties and responsibilities to Employer will require him to travel worldwide from time to time, including to Employer’s offices in the Channel Islands. ARTICLE II Compensation SECTION 2.01.Salary.As compensation for all services rendered by Executive to Employer and all its affiliates in any capacity and for all other obligations of Executive hereunder, Employer shall pay Executive a salary (“Salary”) during the Term at the annual rate of $600,000, payable monthly to a bank account specified by Executive.Executive’s Salary shall be reviewed on each anniversary of the Commencement Date.The undertaking of a salary review does not confer a contractual right (whether express or implied) to any increase in Salary, and an increase in Salary in one year will not guarantee an increase in Salary in any subsequent year or years. SECTION 2.02.Annual Bonus.During the Term, Executive shall be eligible to receive an annual cash bonus in such amount and subject to such terms and conditions as the Board may determine in its discretion.The annual bonus shall be between 0 and 100% of Executive’s annual Salary and shall be targeted at 50%.Executive shall be eligible for an annual bonus for the whole of 2008, notwithstanding that his employment under this Agreement commenced on the Commencement Date. SECTION 2.03.Equity Awards.During the Term, Executive shall be eligible to receive awards of equity interests in Employer according to Employer’s Long Term Incentive Plan approved by the Board. SECTION 2.04.Benefits.During the Term, Executive shall not be entitled to receive, and Employer shall have no obligation to provide, any employee benefits (including health, welfare, disability, pension, retirement and death benefits), fringe benefits or perquisites, except as otherwise set forth herein. SECTION 2.05.Vacation.During each calendar year of the Term, Executive shall be entitled to five weeks of paid vacation from Employer, pro rated for any partial calendar year (in addition to normal public holidays in his normal place of residence). 2 SECTION 2.06.Business Expenses.Employer shall reimburse Executive for all necessary and reasonable “out-of-pocket” business expenses incurred by Executive in the performance of Executive’s duties hereunder, provided that Executive furnishes to Employer adequate records and other documentary evidence required to substantiate such expenditures and otherwise complies with any travel and expense reimbursement policy established by the Board from time to time. SECTION 2.07.Establishment Costs.Employer shall meet all reasonable costs incurred by Executive relating to premises for establishing himself in Switzerland. SECTION 2.08.Withholdings.
